                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


EDWARD RAY SMITH,                              )
              Plaintiff,                       )
                                               )
v.                                             )       SECOND AMENDED JUDGMENT
                                               )
                                               )       No. 5:16-CV-194-FL
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                 Defendant.                    )

Decision by Court.

This action came before the Honorable James E. Gates, United States Magistrate Judge, for
consideration of plaintiff’s motion for attorney fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s amended order
entered April 15, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the
amount of $8,236.50 in attorney’s fees and $51.65 in expenses, associated with this case in full
satisfaction of any and all claims arising under the EAJA. Plaintiff shall be reimbursed for the filing
fee of $400.00 from the Treasury Judgment Fund.

This Judgment Filed and Entered on April 15, 2020, and Copies To:
Cynthia M. Currin (via CM/ECF Notice of Electronic Filing
Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)

April 15, 2020                         PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:16-cv-00194-FL Document 51 Filed 04/15/20 Page 1 of 1
